Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1, 3-7, 9, 11, 14-21, 23-30, 33, 34, 36-44 are presented for further examination.

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that the references fail to disclose the amended limitation filed on 4/25/2022. 
Examiner respectfully disagrees. 
Voysey in view of Dawes disclose wherein a type of response of a premises device is determined based at least in part, on the assigned zone function, specifically, Dawes in analogous art discloses amended limitations (refer to par 0141, 162, 0174, 0175, 0201).  
Therefore, the arguments are not persuasive.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-7, 9, 11, 14-21, 23-30, 33, 34, 36-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voysey (US 20090271042) in view of Dawes (US 20160274759). 

Referring to Claim 1. Voysey discloses a device comprising one or more processors; and memory storing instructions that, when executed by the one or more processors;
		receive data indicating at least one premises device located at a premise (sensors send data to the network, par 0030); 
		receive, via a user interface, a user input indicating a zone function (graphical displays, abstracts, Fig 1, and refer to par 0306, user input, refer to Vovsey’s claim 1 limitations: receive user input for communicating control signals, such as in par 0046, display a message to indicate windows in associated with room will be controlled based on a user selection of the control buttons on the window control), of a plurality of zone function (refer to par 0037: store and execute user supplied instruction, par 0057, Fig 12 and 13), associated with the at least one premise device (connected to sensors, refer to par 0034), wherein the zone function is associated with a type of response of a premises management system (sound out response, alarms, status or mode signals received (refer to par 0054) by A/B switch: par 0037: which are the zone functions associated with the premises management systems, 0050, switch connected to in a system, 0069) to data received from the at least one premises device (refer to par 0034: sense occupancy of the office, then control the lighting bank depends on the occupancy information, control from the external source); and 
		send, to a computing device located external to the premises, an indication that the at least one premises device is associated with the zone function (cell phone, refer to par 0033, reported to the user and displayed on the user device, refer to par 0036, 0056, 0057). 
		Although Voysey disclosed the invention substantially as claimed, Voysey was not explicitly disclosing wherein a type of response of a premises device is determined based at least in part, on the assigned zone function.  
		Dawes, in analogous art, discloses wherein a type of response of a premises device is determined based at least in part, on the assigned zone function (refer to par 0141, 162, 0174, 0175, 0201). 
		It would have been obvious for one of ordinary skill in the art to combine the teaching of Voysey with Dawes because Dawes’s system would allow the system to manage the sensors events remotely more efficiently by providing ability to connect securely to the system.
  
Referring to Claim 3. Voysey and Dawes disclosed the device of claim 1.  Voysey discloses wherein the instructions, when executed, further cause the device to receive, via the user interface, user input indicating the zone function is associated with the zone (refer to par 0057, Fig 17-19).   
 
Referring to Claim 4. Voysey and Dawes disclosed the device of claim 1, Voysey further discloses wherein user interface is configured to output information associated with the one or more premises devices or one or more of the plurality of zones (refer to par 0048, 0054, 0057, 0059, Fig 12).  
 
Referring to Claim 5. Voysey and Dawes disclosed the device of claim 4.   Voysey further discloses wherein the instructions, when executed, further cause the device to receive, via the user interface, user input defining the plurality of zones (user preferences or select automatic options to define each zones, refer to par 0028, 0033, 0057).   
 
Referring to Claim 6. Voysey and Dawes disclosed the device of claim 1.  Voysey further discloses wherein the instructions, when executed, further cause the device to: receive, via the user interface, user input associating the at least one premises device with the zone (control temperatures, refer to par 0030).  

 
Referring to Claim 7.  Voysey and Dawes disclosed the device of claim 6, Voysey further discloses when executed, further cause the device to receive, via the user interface, user input indicative of one or more characteristics associated with the at least one premises device (type of alarms, etc, refer to par 0037, 0057).  

Referring to Claim 9, 11, 14-19, Claims are rejected under similar rational as claims 1, 3-7. 

Referring to Claim 20, Voysey and Dawes disclosed the device of claim 1, Voysey further discloses when executed, further cause the device to determine a zone type associated with the zone, wherein the zone type is associated with the zone function (for lighting, hvac, alarms, etc, refer to par 0037, 0054, 0057).  

Referring to Claim 21, Voysey and Dawes disclosed the device of claim 20, Dawes further discloses wherein the instructions which, when executed, cause the device to receive user input indicating one or more of the zone function associated with one or more zone of the plurality of zones and input indicating the one or more actions (refer to par 0244, 0297, 0314, 0201, 0206, 0245, 0141, 0175, 0162, 0174). 
		It would have been obvious for one of ordinary skill in the art to combine the teaching of Voysey with Hernoud because Hernoud’s system would allow the system to manage the sensors events remotely more efficiently by providing ability to connect securely to the system.

Referring to Claim 20, 21, 23, 24, 25-30, 33-34, 36-44, claims are rejected under same rational as claims 1, 3-7, 9, 11, 14-19. 

Referring to Claim 41, 42, Voysey further discloses wherein the second computing device is further configured to: determine the zone type associated with the zone, wherein the zone type is associated with the function and wherein the zone type comprises at least one of an entry zone, an exit zone, an interior zone, or a perimeter zone (refer to par 0036, 0040, 0054). 

Referring to Claim 43, Voysey further discloses further discloses receiving a user input indicating one or more of the zone functions associated with one or more zones of the plurality of zones (refer to par 0057).   

Referring to Claim 44, Voysey further discloses wherein the function comprises one or more security sensor response to sensor data (alarms, refer to par 0037).  



Conclusion
A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN C. TANG
Primary Examiner
Art Unit 2447


/Karen C Tang/
Primary Examiner, Art Unit 2447